Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered. 
In the Instant Amendment, Claim(s) 1, 7, 10, 12 and 19-22 has/have been amended; Claim(s) 4 and 16 was/were cancelled; Claim(s) 1, 7 and 19-22 is/are independent claims. Claims 1-3, 5-15 and 17-22 have been examined and are pending in this application.

Response to Arguments
The claim interpretations of claims 10, 11 and 13 under 35 U.S.C 112(f) are withdrawn because of the amendment and the persuasive argument in the remarks (page 8) filed on 9/13/2022.

Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks filed on 11/02/2022 and 11/14/2022 that Tan does not disclose or suggest “obtaining, from the device, information of communication specifications indicative of a command having a form compliant with the predetermined standard and defined as a new command, which is not defined in the predetermined standard supported by the image capturing apparatus, for performing predetermined communication with the device mounted in the mounting structure, wherein the information of communication specifications is defined by the new command for which at least one of a command number, an argument, a command sequence, or a wait time after issuance of a predetermined command is changed”.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that  Tan does disclose, teach or suggest obtaining, from the device, information of communication specifications indicative of a command having a form compliant with the predetermined standard and defined as a new command, which is not defined in the predetermined standard supported by the image capturing apparatus, for performing predetermined communication with the device mounted in the mounting structure, wherein the information of communication specifications is defined by the new command for which at least one of a command number, an argument, a command sequence, or 
The commands are new to the camera’s SD standard, newly defined in the camera’s SD standard. When the index image file is read, the commands are added to the camera’s standard with predetermined communications to communicate with the SD card 200, i.e. “Transfer data” command to communicate with the SD card 100 to wirelessly upload data to server 400, “Wireless detect” command to communicate with the SD card 100 to detect wireless, “Convert data” command to communicate with the SD card 100 to perform data conversion.
The camera 100 can execute one of the commands by selecting one of them to make the SD card 200 perform one of the predetermined communications. Those new commands together define the index image file. Each item of the menu items has its own identifier as a command number or an argument. A current selected identifier is switched/changed for selecting an item with the corresponding identifier.
Moreover, para. 0079 also teaches a command sequence: whichever item/command is selected from the menu list, a command sequence is changed, respectively, i.e. a sequence performing ‘converting to VGA’…
For the reasons above, the Examiner respectfully submits that Tan does teach the features as claimed in claims 1, 7 and 19-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 20120254796).
Regarding claim 1, Tan teaches An image capturing apparatus (Fig. 1; camera 100) comprising:
a mounting structure (slot 102), in which a device (SD card 200) capable of holding at least an image captured by the image capturing apparatus is capable of being mounted and via which the image capturing apparatus is capable of communicating with the mounted device in accordance with a predetermined standard (Fig. 1; para. 0057; communicating with the SD card 200 in accordance with a predetermined SD card standard);
one or more processors; and 
one or more memories that store one or more computer-readable instructions for causing, when executed by the one or more processors, the one or more processors to function as: 
an obtaining unit configured to obtain, from the device, information of communication specifications indicative of a command having a form compliant with the predetermined standard and defined as a new command, which is not defined in the predetermined standard supported by the image capturing apparatus, for performing predetermined communication with the device mounted in the mounting structure, wherein the information of communication specifications is defined by the new command for which at least one of a command number, an argument, a command sequence, or a wait time after issuance of a predetermined command is changed (Figs. 3-5; paras. 0007, 0046, 0025, 0057-0081; camera 100 obtaining index image file containing a menu list/items [1. Transfer data, 2. Wireless detect, 4. Convert data, 1. Convert to VGA, 2. Convert jpg to pdf, 3. Convert image to text, 4. Authentication] as information of communication specifications indicating many predefined commands compliant with the predetermined standard; the commands are new to the camera; newly defined and added to the camera’s function with predetermined communications to communicate with the SD card 200 [i.e. “Transfer data” command to communicate with the SD card 100 to wirelessly upload data to server 400; “Wireless detect” command to communicate with the SD card 100 to detect wireless; “Convert data” command to communicate with the SD card 100 to perform data conversion]; the camera 100 can execute one of the commands by selecting one of them to make the SD card 200 perform one of the predetermined communications; those new commands together define the index image file; each item of the menu items has its own identifier as a command number or an argument; a current selected identifier is switched/changed for selecting an item with the corresponding identifier; para. 0079 teaches a command sequence: whichever item/command is selected from the menu list, a command sequence is changed, respectively; i.e. a sequence performing ‘converting to VGA’…); and
a communication unit configured to perform, using the obtained information of the communication specifications, the predetermined communication with the device mounted in the mounting structure in accordance with the predetermined standard (Figs. 3-5; paras. 0057-0081; the camera 100 performs one of the predetermined communications in accordance with the predetermined SD card standard using the obtained menu list).

Regarding claim 2, Tan teaches the apparatus according to claim 1, wherein the predetermined communication includes communication concerning a processing function including image analysis processing by the device mounted in the mounting structure (paras. 0057-0063; the predetermined communications are about protocol [wireless, image conversion, authentication] newly provided in the predetermined SD card standard compared to a normal SD card).

Regarding claim 3, Tan teaches the apparatus according to claim 1, wherein the predetermined communication includes communication concerning a protocol newly defined in the predetermined standard (paras. 0057-0063; the predetermined communications are about protocol [wireless, image conversion, authentication] newly provided in the predetermined SD card standard compared to a normal SD card).

Regarding claim 5, Tan teaches the apparatus according to claim 1, wherein the information of the communication specifications includes information that defines one or more commands for each of one or more of the predetermined communications (paras. 0057-0063; the index image file containing a menu list of commands).

Regarding claim 6, Tan teaches the apparatus according to claim 1, wherein the obtaining unit obtains the information of the communication specifications from the device mounted in the mounting structure by the communication according to the predetermined standard (paras. 0057-0063; the camera 100 obtaining the index image file from the SD card in accordance with the predetermined SD card standard).

Regarding claim 7, Tan teaches A device (SD card 200) mounted in a mounting structure (slot 102) of an image capturing apparatus (camera 100) including the mounting structure, wherein a device capable of holding at least an image captured by the image capturing apparatus is capable of being mounted in the mounting structure and the capturing apparatus is capable of communicating with the mounted device via the mounting structure in accordance with a predetermined standard (Fig. 1; para. 0057; camera 100 communicating with the SD card 200 in accordance with a predetermined SD card standard), comprising:
one or more processors; and 
one or more memories that store one or more computer-readable instructions for causing, when executed by the one or more processors, the one or more processors to function as:
a providing unit configured to provide, to the image capturing apparatus, information of communication specifications indicative of a command having a form compliant with the predetermined standard and defined as a new command, which is not defined in the predetermined standard supported by the image capturing apparatus, for performing predetermined communication with the image capturing apparatus, wherein the information of communication specifications is defined by the new command for which at least one of a command number, an argument, a command sequence, or a wait time after issuance of a predetermined command is changed (Figs. 3-5; paras. 0007, 0046, 0025, 0057-0081; camera 100 obtaining index image file containing a menu list/items [1. Transfer data, 2. Wireless detect, 4. Convert data, 1. Convert to VGA, 2. Convert jpg to pdf, 3. Convert image to text, 4. Authentication] as information of communication specifications indicating many predefined commands compliant with the predetermined standard; the commands are new to the camera; newly defined and added to the camera’s function with predetermined communications to communicate with the SD card 200 [i.e. “Transfer data” command to communicate with the SD card 100 to wirelessly upload data to server 400; “Wireless detect” command to communicate with the SD card 100 to detect wireless; “Convert data” command to communicate with the SD card 100 to perform data conversion]; the camera 100 can execute one of the commands by selecting one of them to make the SD card 200 perform one of the predetermined communications; those new commands together define the index image file; each item of the menu items has its own identifier as a command number or an argument; a current selected identifier is switched/changed for selecting an item with the corresponding identifier; para. 0079 teaches a command sequence: whichever item/command is selected from the menu list, a command sequence is changed, respectively; i.e. a sequence performing ‘converting to VGA’…); and
a communication unit configured to perform, using the provided information of the communication specifications, the predetermined communication with the image capturing apparatus in accordance with the predetermined standard (Figs. 3-5; paras. 0057-0081; the camera 100 and the SD card perform one of the predetermined communications in accordance with the predetermined SD card standard using the obtained menu list).

Regarding claim 8, Tan teaches the device according to claim 7, wherein the one or more computer- readable instructions causes, when executed by the one or more processors, the one or more processors to function as a processing unit capable of configuring a circuit corresponding to a processing function including image analysis processing (paras. 0069-0080; a processing function including image conversions).

Regarding claim 9, Tan teaches the device according to claim 8, wherein the predetermined communication includes communication concerning the processing function to which the circuit configured by the processing unit corresponds (paras. 0069-0080; a communication between camera and SD card for image conversions).

Regarding claim 10, Tan teaches the device according to claim 8, wherein the one or more computer-readable instructions causes, when executed by the one or more processors, the one or more processors to function as an obtaining unit configured to obtain information concerning setting of a configuration of a circuit of the processing unit and the information of the communication specifications corresponding to the information concerning the setting (paras. 0057-0063; SD card obtaining a setting instruction corresponding to a setting of the menu list from the camera and SD card obtaining the menu list to send to the camera).

Regarding claim 11, Tan teaches the device according to claim 10, wherein the obtaining unit obtains the information of the communication specifications corresponding to the information concerning the setting when obtaining the information concerning the setting (paras. 0057-0063; as presented above).

Regarding claim 12, Tan teaches the device according to claim 10, wherein the one or more computer-readable instructions causes, when executed by the one or more processors, the one or more processors to function as a holding unit configured to hold the information concerning the setting and the information of the communication specifications corresponding to the information concerning the setting (Fig. 3; para. 0058).

Regarding claim 13, Tan teaches the device according to claim 12, wherein the obtaining unit obtains the information of the communication specifications if the information of the communication specifications corresponding to the obtained information concerning the setting is not held in the holding unit (Fig. 3; para. 0058; the storage module of the SD card does not hold the image index file until the image index file is stored in the storage module in some ways, during manufacturing…).

Regarding claim 14, Tan teaches the device according to claim 12, wherein the holding unit can hold an image captured by the image capturing apparatus (para. 0068).

Regarding claims 15, 17 and 18, claims 15, 17 and 18 reciting features corresponding to claims 3, 5 and 6 are also rejected for the same reasons above. 

Regarding claim 19, claim 19 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Regarding claim 20, claim 19 reciting features corresponding to claim 7 is also rejected for the same reasons above.

Regarding claim 21, claim 21 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Tan teaches A non-transitory computer-readable storage medium that stores a program for causing, (…), the computer (Figs. 4, 5).
 
Regarding claim 22, claim 22 reciting features corresponding to claim 7 is also rejected for the same reasons above. In addition, Tan teaches A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in a device mounted in a mounting structure of an image capturing apparatus including the mounting structure, a device capable of holding at least an image captured by the image capturing apparatus being capable of being mounted in the mounting structure and the image capturing apparatus being capable of communicating with the mounted device in accordance with a predetermined standard, the computer (Fig. 3, 5).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zer et al (US 20120030398 A1): Within the SD Card command structure, a new command DMA CMD is defined for the DMA process. The host shall use it when it wishes to invoke a DMA operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696